DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 19 January 2021, with respect to claims 10-16 have been fully considered and are persuasive.  The rejection of claims   under 112 has been withdrawn. 


Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.

   With respect to Applicants' arguments, pages 15-19, that the Examiner improperly rejected claim 17 under indefiniteness, the examiner respectfully disagrees.  First, the Examiner understands that when a claim purports to detect for a leakage condition that one may exist or may not exist at the time of testing.  However, Applicants established back in claim 10 that the housing is "configured to establish a hermetic volume therein"; and now Applicants are claiming that the device, of which the housing forms a portion of, is almost-hermetic.  How did the claims just become broader?  The claims went from presumably leak-tight (claim 10), which provides the reasoning for 
The Examiner is presuming based on the specification that the implantable housing is manufactured to be hermetic; and that the housing may develop a leak or not actually have been hermetic; however, it is unclear if this is what is being claimed.  The Examiner is wondering if the terms "leaky" or "faulty" would be better suited because clearly one would not want to manufacture a faulty implantable housing; but would one want to manufacture an almost-hermetic housing with a very fine leak or known leak rate?
The Examiner acknowledges that almost-hermetic by definition broadly means not hermetic, but the term "almost" connotes a degree of leakiness, but to what degree.  What amount of leakage is permissible for an "almost-hermetic" device and what amount of leakage is not permissible?  The Examiner is not suggesting that a can opener has been taken to the device, or that a gross leak scenario would apply either; but how large of a "fine" leak is no longer appropriate to meet the "almost-hermetic" limitation?  Applicant does not provide that definition; and simply arguing it means not hermetic, but less than hole caused by a can opener is not much better.
Applicants further cite a plurality of patent publications and patents to support the use of the term almost-hermetic; however, the Examiner notes that none of the forty-four publications cited provide a definition of the term "almost-hermetic"; and none of the publications, except two (2018/0256900 and 2015/0005573) actually claim the term.  

   With respect to Applicants' arguments, page 19, line 21 through page 20, line 8, that Crivelli fails to provide an express or inherent disclosure of this feature because the details are in the background of Crivelli, the examiner respectfully disagrees.
   The Examiner expressly discloses in the rejection of independent claim 10 that Crivelli discloses details, with respect to his Figures 1-3, of a known implantable sensor described as EP 1184351.  Claim 30, which depends directly from independent claim 10, claims subject matter that also pertains to this European patent described in Crivelli.  The cited lines in the rejection provide support for the rejection.  Thus, Crivelli does provide a disclosure of the subject matter of claim 30.

   With respect to Applicants' arguments, page 20, line 9 through page 21, line 18, that the Examiner has not found everything claimed in claim 31, and simply restated the rejection applied to claim 10, the examiner respectfully disagrees.


   With respect to Applicants' arguments, page 21, line 19 through page 22, line 18, that the reference does not teach the claim language claimed in claim 32, the examiner respectfully disagrees.  The claims appears to require that the housing totally encompasses the hermetic volume, which it does.  The housing comprises two glass components bonded together with a silicon wafer covering an opening.  An opening within the housing does not prevent the housing from providing a rigid structure.  The claim does not appear to require that the rigid structure totally encompasses without any openings.  Applicants appear to be arguing more narrowly than the claim recites. 

   With respect to Applicants' arguments, page 22, line 19 through page 24, line 2, that the reference does not teach the claim language claimed in claim 26, the examiner respectfully disagrees.  The sensor as shown in Figure 2 of Crivelli is integrated on the substrate.  Integration simply means combining one thing with another so that they become a whole.  In this instance, the sensor (65) is integrated on the base plate (5) acting as the substrate.  This placement/integration on the substrate creates a sensor combined with the substrate as a whole. 



   With respect to Applicants' argument, page 25, line 11 through page 26, line 10, regarding the anticipation rejection of claim 10, the Examiner respectfully disagrees.  Crivelli discloses a membrane having a piezo-resistive film deposited or diffused on the membrane that reacts to changes in pressure, such that a leak within the hermetic volume will cause deflection of the membrane, which will be detected by the piezo-resistive pressure transducer.  Thus, the device shown in Figures 1 and 2 will provide active sensing of the hermetic volume.  Claim 10 does not require that the active sensing be the same mechanism as the test set of claim 31. 



   With respect to Applicants' arguments, page 27, lines 1-5, that the reference does not teach the claim language claimed in claim 12, the examiner respectfully disagrees.  The sensor (65) as shown in Figure 2 of Crivelli is integrated with the wall of the housing.  The wall in this instance is the substrate (5).  Integration simply means combining one thing with another so that they become a whole.  In this instance, the sensor (65) is integrated therein with the base plate (5) acting as the substrate.  This placement/integration on the substrate creates a sensor combined with the substrate as a whole. 

   With respect to Applicants' argument, pages 27, line 6 through page 28,that the reference does not teach the claim language claimed in claim 13, the Examiner respectfully disagrees.  Crivelli discloses a membrane having a piezo-resistive film deposited or diffused on the membrane that reacts to changes in pressure.  The deflection of the membrane is measured by a change in electrical resistance (col. 1, lines 25-28).  A leak within the hermetic volume will cause a change in pressure, which 

   With respect to Applicant's arguments, pages 29-31, regarding the obvious rejection of claim 17, the Examiner respectfully disagrees.  Crivelli disclose an analogous device, i.e. an implantable housing, which monitors pressure.  Crivelli fails to disclose the size of the implant.  The Examiner take the position that one of ordinary skill in the art using routine engineering know how would have the capability to manufacture an implant having a volume about 20 cubic millimeters or less.  One of ordinary skill in the art would be motivated to create a small implant because the size of the implant creates flexibility as to where the implant can be reasonably placed.  The smaller the implant the more places the implant may be placed without causing discomfort to the user.  The volume of the housing does not appear to be critical to the operability of the device as Applicant has disclosed at least twenty-five different air-gap heights ranging from about 200 microns to about 1400 microns (paragraph [0058], lines 1-4) or any value or range of values there between in about five micron increments (paragraph [0058], lines 4-5).   The air-gap spacing is he distance from the substrate to the opposite wall of the housing; and thus affects the volume of the housing.  Furthermore, it is disclosed that any value of height can enable the teachings detailed herein and or variations thereof to be practiced can utilize in at least some embodiments (paragraph [0058], lines 6-7).  Thus, it is the position of the Examiner that one of ordinary skill in the art has the requisite skill to manufacture an implantable In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. V. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; and Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11,57 USPQ 136. 
   The Examiner has considered the prior art as it relates to the claim.  Crivelli discloses an implantable housing that be their very nature are small devices.  Applicant has cited case law but provided no reasoning why the Examiner has used improper hindsight to reject claim 17.  Applicants have not provided any reasons as to why modifying Crivelli to have an interior volume of about 20 cubic millimeters or less is within the skill of one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


                                  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 26, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,393,222 (Crivelli).
   With respect to the limitations of claim 10, Crivelli discloses a known apparatus (EP 1184351) (Figures 1-3), comprising:
Figure 2) configured to establish a hermetic volume therein (col. 2, lines 6-8 and 10-12), wherein the housing is configured to enable hermeticity testing via active sensing of one or more phenomena in the hermetic volume (col. 2, lines 6-8 and 15-26 - piezo-resistive film deposited or diffused on the membrane that reacts to changes in pressure.  The deflection of the membrane is measured by a change in electrical resistance (col. 1, lines 25-28).  A leak within the hermetic volume will cause a change in pressure, which will cause a deflection of the membrane, which will be detected by the piezo-resistive pressure transducer).
   
   With respect to the limitation of claim 11, Crivelli further discloses a hermeticity sensor component at least one of internal or integral to the housing (piezo-resistive sensor and associated circuitry located within the housing/enclosure (50) - Figures 1-2 - col. 2, lines 4-8), wherein the hermeticity sensor component is configured to enable active sensation of the one or more phenomena, thereby enabling the hermeticity testing (detecting pressure within the enclosure to test for leaks within the hermetic enclosure (50) - col.2, lines 20-21).

   With respect to the limitations of claim 12, Crivelli further discloses a wall (5) of the housing (50 - Figure 2) includes an electronic circuit (65) integrated therein that includes a hermeticity sensor (piezo-resistive sensor), and at least a part of the hermeticity sensor component (associated circuity of sensor) being an integrated part of the electronic circuit and part of the hermeticity sensor (Figure 2).

col. 1, lines 24-28, and col. 2, lines 4-21).

   With respect to the limitations of claim 26, Crivelli further discloses an implantable electronic circuit (65 - Figure 2 - col. 2, line 18) is integrated at least one of in or on a substrate (5 - base plate), wherein the substrate forms at least a portion of the housing (Figure 2 - col. 2, lines 12-13).

   With respect to the limitation of claim 30, Crivelli further discloses that the device includes an electronic component (col. 2, line 11), and wherein the entire device is an implantable device implantable in a person (col. 2, lines 9-12).

   With respect to the limitations of claim 31, Crivelli discloses an assembly comprising an implantable housing/enclosure (50 - Figure 2) configured to establish a hermetic volume therein (col. 2, lines 6-8 and 10-12), wherein the housing is configured to enable hermeticity testing via active sensing of one or more phenomena in the hermetic volume (col. 2, lines 6-8 and 15-26 - piezo-resistive film deposited or diffused on the membrane that reacts to changes in pressure.  The deflection of the membrane is measured by a change in electrical resistance (col. 1, lines 25-28).  A leak within the hermetic volume will cause a change in pressure, which will cause a deflection of the membrane, which will be detected by the piezo-resistive pressure transducer); and a test apparatus configured to test for leakage from the hermetic volume (col. 2, lines 18-26).

   With respect to the limitation of claim 32, Crivelli further discloses that the housing (50) is part of an apparatus that establishes a rigid structure totally encompassing the hermetic volume (col. 2, lines 8-12 - glass components, which are rigid, comprise the enclosure (50)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,393,222 (Crivelli).
   With respect to the limitation of claim 17, Crivelli discloses that the housing structure is configured to actively sense helium leaking from the housing (col. 2, lines 15-25).  The measurement of helium into the enclosure would be obvious to one of ordinary skill in the art given that Crivelli disclose leakage from the enclosure.  Each of col. 2, lines 10-12); thus, the enclosure is a small size.  Crivelli fails to disclose the size/volume of the implantable enclosure; however, the Examiner takes the position that creating a small implantable device would be well within the purview of one of ordinary skill in the art as a means of minimizing complications to a patient as well as making the device more easily implantable within the patient. Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. V. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; and Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11,57 USPQ 136. Lastly, the volume of the housing does not appear to be critical to the operability of the device, as Applicant has disclosed at least 
twenty-five different air-gap heights ranging from about 200 microns to about 1400 microns (paragraph [0058], lines 1-4) or any value or range of values there between in about five micron increments (paragraph [0058], lines 4-5).   The air-gap spacing is he distance from the substrate to the opposite wall of the housing; and thus affects the volume of the housing.  Furthermore, it is disclosed that any value of height can enable the teachings detailed herein and or variations thereof to be practiced can utilize in at least some embodiments (paragraph [0058], lines 6-7).  Thus, it appears that the volume of the housing is a choice of design that would be obvious to one of ordinary skill in the art.
col. 2, lines 12-13).  Crivelli further discloses that the enclosure is to be implanted into a human body (col. 2, lines 10-12); thus, the enclosure is a small size.  Crivelli fails to disclose the height of the housing from the substrate through the air gap is no more than about 1000 microns; however, the Examiner takes the position that creating a small implantable device would be well within the purview of one of ordinary skill in the art as a means of minimizing complications to a patient as well as making the device more flexible to be placed in more locations within the patient.  Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. V. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; and Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11,57 USPQ 136. Lastly, the height of the housing does not appear to be critical to the operability of the device, as Applicant has disclosed at least 
twenty-five different air-gap heights ranging from about 200 microns to about 1400 microns (paragraph [0058], lines 1-4) or any value or range of values there between in about five micron increments (paragraph [0058], lines 4-5).  The air-gap spacing is he distance from the substrate to the opposite wall of the housing; and thus affects the volume of the housing.  Furthermore, it is disclosed that any value of height can enable the teachings detailed herein and or variations thereof to be practiced can utilize in at least some embodiments (paragraph [0058], lines 6-7).  Thus, it appears that the volume of the housing is a choice of design that would be obvious to one of ordinary .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 14-16, 28-29, and 33 because the prior art of record fails to teach and/or make obvious the limitations of the above cited claim in combination with all of the limitations of the base claim and any intervening claims.

Claims 14-16, 28-29, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856